 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    EMMETT JAMES HARRIS,                             Case No. 1:20-cv-01521-NONE-EPG (PC)

12                        Plaintiff,
                                                       ORDER SETTING TELEPHONIC PRE-
13           v.                                        SETTLEMENT CONFERENCE AND
                                                       SETTLEMENT CONFERENCE
14    METTS,                                           PROCEDURES

15                        Defendant.
16

17          This matter is set for a settlement conference before the undersigned on August 31, 2021,

18   at 10:00 a.m. (Doc. 31.) The Court herein sets a telephonic pre-settlement conference and

19   conference-related procedures.

20          Accordingly, the Court ORDERS:

21          1. The Court SETS a telephonic pre-settlement conference for August 25, 2021, at 1:30

22                p.m. before the undersigned to discuss whether the settlement conference will be

23                productive. Defense counsel shall arrange for Plaintiff’s participation. The parties

24                shall dial 1-888-557-8511 and enter access code 6208204# for the telephonic

25                conference.

26          2. The settlement conference on August 31, 2021, will be conducted over Zoom.

27                Defense counsel shall arrange for Plaintiff’s participation. Prior to the conference,

28                defense counsel shall contact the undersigned’s courtroom deputy at
 1      wkusamura@caed.uscourts.gov for the Zoom videoconference connection

 2      information. The Court will issue a writ of habeas corpus ad testificandum to allow

 3      for Plaintiff’s participation, as appropriate.

 4   3. Each party or a representative with full authority to negotiate and enter into a binding

 5      settlement agreement shall participate in the conference. The failure of any counsel,

 6      party, or authorized person subject to this order to participate in the conference may

 7      result in the imposition of sanctions.

 8   4. Consideration of settlement is a serious matter that requires thorough preparation prior

 9      to the settlement conference. Participants in the conference must be prepared to
10      discuss the claims, defenses, and damages.

11   5. The parties shall engage in informal settlement negotiations as follows:

12      No later than July 19, 2021, Plaintiff shall submit to Defendants, by mail, a written
13      itemization of damages and a meaningful settlement demand, including a brief
14      explanation of why such settlement is appropriate, which should not exceed 5 pages.
15
        No later than August 2, 2021, Defendants shall respond, by mail or telephone, with an
16
        acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
17
        explanation of why such settlement is appropriate.
18
        If settlement is achieved, the parties shall file a Notice of Settlement as required by
19
20      Local Rule 160.

21   6. If settlement is not achieved informally, the parties shall submit confidential

22      settlement conference statements no later than August 16, 2021. Defendants shall

23      email their statement to skoorders@caed.uscourts.gov. Plaintiff shall mail his

24      statement, clearly captioned “Confidential Settlement Conference Statement,” to

25      United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare

26      Street, Room 1501, Fresno, CA 93721.
27      Once the parties have submitted their statements, they shall file a “Notice of
28      Submission of Confidential Settlement Conference Statement” with the court. The
                                                 2
 1               confidential settlement conference statements themselves should not be filed with the

 2               court nor served on the opposing party.

 3            7. The confidential settlement conference statements should be no longer than 5 pages in
 4               length and include:
 5               a. A brief summary of the facts of the case;
 6               b. A brief summary of the claims and defenses of the case, i.e., the statutory,
 7                   constitutional, or other grounds upon which the claims are founded;
 8
                 c. A forthright discussion of the strengths and weaknesses of the case and an
 9                   evaluation of the likelihood of prevailing on the claims or defenses, from the
10                   party’s perspective, and a description of the major issues in dispute;
11               d. An estimate of the party’s expected costs and time to be expended for further
12                   discovery, pretrial matters, and trial;
13               e. A summary of past settlement discussions, including the informal settlement
14                   negotiations required above; a statement of the party’s current position on
15                   settlement, including the amount the party would offer and accept to settle (in
16                   specific dollar amounts); and a statement of the party’s expectations for settlement
17                   discussions;
18               f. A list of the individuals who will be attending the conference on the party’s behalf,
19                   including names and, if appropriate, titles; and,
20               g. If a party intends to discuss the settlement of any other actions or claims not raised
21                   in this suit, a brief description of each action or claim, including case number(s), as
22                   applicable.
23

24   IT IS SO ORDERED.

25
     Dated:     June 2, 2021                                       /s/   Sheila K. Oberto              .
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                         3
